Case: 20-50865     Document: 00515811412         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                  No. 20-50865
                                                                               FILED
                                                                            April 7, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Diseray Gomez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:13-CR-192-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          In 2013, Diseray Gomez pleaded guilty to aiding and abetting
   possession with intent to distribute methamphetamine and was sentenced to
   five years of probation. In 2015, she violated her probation and was sentenced
   to 24 months in prison and four years of supervised release, which she later


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50865      Document: 00515811412          Page: 2    Date Filed: 04/07/2021




                                    No. 20-50865


   violated thus incurring more time in prison and on supervised release. Most
   recently, the district court revoked her supervised release for violating the
   condition to not commit another federal, state, or local crime when it ruled
   that she committed the state crime of aggravated assault with a deadly
   weapon. The district court sentenced her to 24 months in prison with no
   term of supervised release. On appeal, she contends that the Government’s
   evidence was insufficient to prove that she committed the offense.
          We review a district court’s decision to revoke supervised release for
   abuse of discretion. United States v. Spraglin, 418 F.3d 479, 480 (5th Cir.
   2005). The Government had to prove by a preponderance of the evidence
   that Gomez (1) intentionally or knowingly; (2) threatened someone; (3) with
   imminent bodily injury; (4) while exhibiting a deadly weapon. See United
   States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994); Philmon v. State, 609
   S.W.3d 532, 536 (Tex. Crim. App. 2020).
          Viewed in the light most favorable to the Government, Alaniz-Alaniz,
   38 F.3d at 792, the revocation hearing evidence in this case showed that
   Gomez had an altercation with individuals in a parking lot, retrieved a knife
   from her vehicle, and stabbed at the other individuals’ vehicle with the knife.
   See Victor v. State, 874 S.W.2d 748, 751 (Tex. App. 1994) (holding that
   evidence of brandishing motions can be offered to establish that a knife is a
   deadly weapon). Thus, the district court did not abuse its discretion in
   revoking Gomez’s supervised release for committing aggravated assault with
   a deadly weapon. See Spraglin, 418 F.3d at 480.
          The district court’s judgment is AFFIRMED.




                                          2